Citation Nr: 0916643	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 
1953 and from January 1954 to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 2008, the Board remanded this matter for further 
development, to include a VA examination.  

The Board has granted a motion to advance this case on its 
docket.


FINDING OF FACT

Current coronary artery disease is related to 
hypercholesterolemia initially identified in service.


CONCLUSION OF LAW

Coronary artery disease was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran  in substantiating his claim.  

Service Connection

Service connection will be granted if it is shown that the 
Veteran  suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran 's 
lay testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records reveal that he was 
seen with complaints of chest pain in August 1960.  He was 
noted to have had a three month history of pain around his 
heart.  He noted that his mother had had heart problems and 
had suffered her fourth heart attack.  Physical examination 
revealed a symmetrical chest with good expansion.  His heart 
had regular sinus rhythm with no enlargement.  There were no 
heart thrusts or thrills palpable.

In January 1962, the Veteran was seen with complaints of pain 
in his chest on the left side when taking a deep breath.  At 
the time of a March 1963 examination, normal findings were 
reported for the heart and cardiovascular system.  On his 
March 1963 report of medical history, the Veteran  checked 
the "no" box when asked if he had or had ever had pain or 
pressure in his chest; palpation or pounding heart; or high 
or low blood pressure.  At a December 1965 examination, 
normal findings were reported for the heart, lungs and chest, 
and vascular system.  

In September 1968, the Veteran was seen with complaints of a 
sudden onset of four or five brief episodes of severe chest 
pains.  He was not exercising or doing anything rigorous.  He 
had had no previous symptoms and no shortness of breath.  He 
felt "ok" but was a little weak.  His mother was noted to 
have had a heart attack.  No other family members had a 
history of cardiovascular disease.  An EKG was found to be 
within normal limits.  

At a follow-up visit the next day, the Veteran was noted to 
be asymptomatic.  He had had a few similar pains the previous 
night.  A repeat EKG was unchanged.  A chest x-ray was within 
normal limits.  

On his April 1971 retirement report of medical history, the 
Veteran checked the "yes" box when asked if he had or had 
ever had pain or pressure in his chest.  In the summary 
section of the report, the Veteran was noted to have an 
occasional dull pain in his chest not related to exertion.   

At the time of an October 1971 medical board evaluation, 
normal findings were reported for the heart, vascular system, 
and lungs.  

At the time of a November 1971 medical board evaluation, the 
Veteran was first noted to have had an elevated cholesterol 
in June 1971.  An EKG performed at that time had been within 
normal limits.  

Physical examination revealed that the lungs were clear to 
percussion and auscultation.  The heart had a normal sinus 
rhythm with no murmurs.  An EKG and chest X-ray were within 
normal limits.  The diagnoses included hypercholesterolemia.

No objective medical findings of heart problems were noted 
until many years after service.  X-rays performed in July 
1977 revealed that the lungs were clear and the heart and 
mediastinum were normal.  

The Veteran was hospitalized at the Holston Valley Hospital 
and Medical Center in May and June 1995 with atypical chest 
pain and early positive exercise treadmill test findings.  He 
underwent bypass surgery in May 1995.  He was noted to have 
been seen in August 1992 for atypical chest discomfort and a 
positive treadmill test.  He was noted to have a history of 
tobacco abuse, having smoked for 40 years, before quitting in 
1977, and obesity.  The discharge diagnoses included coronary 
artery disease with unstable angina, hypertension, obesity 
and tobacco abuse.

In his December 2004 application, the Veteran reported having 
been treated for heart disease from 1994 to the present.  

On VA examination in July 2005, the Veteran was noted to have 
heart disease, with three vessel bypass surgery having been 
performed.  The examiner indicated that the Veteran reported 
that he started having chest pain and had a catheterization 
of his heart performed in 1995.  He was noted to have had 
three bypass surgeries with no sequelae, except for 
occasional angina.  He did not require the use of 
nitroglycerin.  Arrhythmia was noted to have started in the 
previous year.  

Following examination, a diagnosis of status post coronary 
artery bypass grafting x 3 with EKG showing only left axis 
deviation, with chest x-ray revealing slight enlargement of 
the heart, was rendered.  The examiner noted that the Veteran 
did have an arrhythmia with an irregular heartbeat.  

In his September 2005 notice of disagreement, the Veteran 
stated that he had elevated cholesterol in service and that 
this had led to his heart surgery.  

In June 2008, the Board remanded this matter for additional 
development, to include an opinion as to whether it was at 
least as likely as not that the Veteran 's coronary artery 
disease had its onset in service, within one year following 
service, or was otherwise related to military service.  

In October 2008, the VA examiner who conducted the July 2005 
VA examination indicated that he had reviewed the claims 
folder in detail.  He stated that there was no reason for the 
Veteran to return for an additional VA examination.  He noted 
that he had been advised that the Veteran was competent to 
report inservice symptoms or injuries, continuity of 
symptomatology since service, and current symptoms.  

The examiner noted that the service treatment records 
included a separation physical examination dated in December 
1953 with no mention of heart trouble.  The Veteran had 1s on 
all "PULHES," meaning he was mentally and physically in 
excellent condition and not having any heart trouble.  He 
noted that in August 1960, the Veteran reported three months 
of chest pain.  The examiner also observed that the Veteran 
reported chest pain in January 1962, with physical 
examination being negative with no evidence of any heart 
trouble.  

The examiner further noted that the Veteran reported having 
chest pain in September 1968, with physical examination, EKG, 
and chest x-rays revealing normal findings.  He also observed 
that on the April 1971 retirement report of medical history, 
the Veteran was noted to have occasional dull pains in his 
chest not related to exertion.  This was a statement by the 
Veteran, with physical examination revealing no problems with 
the heart.  He further indicated that at the time of a 
November 1971 medical board, there was no mention of any 
heart problems or chest pain and physical examination showed 
that the heart was normal.  

The examiner reported that the Veteran had a normal EKG in 
July 1977.  He observed that after active duty, the Veteran 
had numerous treatments for his heart with a cardiac 
catheterization being performed in 1995.  He also noted that 
the Veteran was treated for mild cardiomegaly in March 2006.  
He observed that the catheterization led to bypass surgery in 
May 1995.

The examiner stated that the Veteran's chest pains started in 
the 1950's and continued off and on through the 1960's and 
70's, with no evidence of heart disease.  EKGs were normal.  
He noted that the Veteran retired in February 1972 and there 
was no evidence of heart problems in the first year.  The 
examiner further stated that there was no evidence of any 
heart problems until the 1990's.  He also noted that there 
was no evidence of any continuity of care required from 
active duty military time to his heart problems in the 
1990's.  

The examiner stated that it was more likely than not that the 
Veteran had no heart problems while on active duty with no 
evidence of any heart problems at the time of discharge and 
no evidence of any heart problems until the 1990's, showing 
no continuity of care and no evidence of heart problems 
within a year after his discharge.  He opined that it was 
more likely than not that the Veteran's present coronary 
artery disease was not due to, aggravated by, or related to 
his time of active duty.  

Analysis

Hypercholesterolemia is a well-recognized risk factor for 
coronary artery disease. LDL-C levels directly correlate with 
atherosclerosis, whereas concentrations of HDL-C are 
inversely related to the prevalence of CAD.  Grundy SM, 
Cleeman JI, Merz CN, et al: Implications of recent clinical 
trials for the National Cholesterol Education Program Adult 
Treatment Panel III guidelines. Circulation 2004; 110(2):227-
239.PubMed Abstract: http://www.ncbi.nlm.nih.gov/... PubMed 
Article: http://www.ncbi.nlm.nih.gov/.Anderson JL, Adams CD, 
Antman EM, et al: ACC/AHA 2007 guidelines for the management 
of patients with unstable angina/non ST-elevation myocardial 
infarction: a report of the American College of 
Cardiology/American Heart Association Task Force on Practice 
Guidelines (Writing Committee to Revise the 2002 Guidelines 
for the Management of Patients With Unstable Angina/Non ST-
Elevation Myocardial Infarction): developed in collaboration 
with the American College of Emergency Physicians, the 
Society for Cardiovascular Angiography and Interventions, and 
the Society of Thoracic Surgeons: endorsed by the American 
Association of Cardiovascular and Pulmonary Rehabilitation 
and the Society for Academic Emergency Medicine. Circulation 
2007; 116(7):e148-e304.PubMed Abstract: 
http://www.ncbi.nlm.nih.gov/.

The record shows that hypercholesterolemia was initially 
identified in service and that there are current diagnoses of 
coronary artery disease.

While the recent VA opinion was against a link between 
current heart disease and service, the physician providing 
that opinion did not consider the findings of 
hypercholesterolemia.  Hence the opinion is of little, if 
any, probative value.  See Boggs v. West, 11 Vet. App. 334, 
345 (1998); see also Kightly v. Brown, 6 Vet.App. 200, 205-06 
(1994) (finding that presumption of credibility of evidence 
did not arise as to medical opinion that Veteran 's 
disability was incurred in service because it was based on an 
inaccurate history, one which failed to acknowledge an injury 
well-documented in record, and hence holding such evidence 
not "material"); Reonal v. Brown, 5 Vet.App. 458, 460-61 
(1993) (finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value").

It is also true that the Veteran had other risk factors for 
heart disease, including a history of smoking and obesity.  
The record does not, however, provide a basis for saying that 
these risk factors were the cause of the current heart 
disease to the exclusion of the in-service 
hypercholesterolemia.

Resolving reasonable doubt in the Veteran's favor, service 
connection for coronary artery disease is granted.


ORDER

Service connection for coronary artery disease is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


